Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-13-2003

Reardon v. Hendricks
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3225




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Reardon v. Hendricks" (2003). 2003 Decisions. Paper 113.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/113


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 02-3225


                            PHILIP H. REARDON,

                                    Appellant

                                        v.

                ROY L. HENDRICKS, * Administrator;
         ATTORNEY GENERAL OF THE STATE OF NEW JERSEY


    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
                 THE DISTRICT OF NEW JERSEY

                         (Dist. Court No. 98-cv-04711)
                District Court Judge: Hon. Katharine S. Hayden


                  Submitted Under Third Circuit LAR 34.1(a)
                             September 15, 2003

          Before: ALITO, AM BRO, and CHERTOFF, Circuit Judges.

                      (Opinion Filed: November 13, 2003)


                          OPINION OF THE COURT




*
    Substituted pursuant to F.R.A.P. 43(c).
ALITO, Circuit Judge:

       Phillip Reardon appeals a District Court order denying his petition for a writ of

habeas corpus. Reardon argues that his state conviction for aggravated manslaughter is

unconstitutional because his confession was obtained in violation of his Fifth Amendment

rights. We affirm.

                                             I.

       In 1991, Reardon underwent treatment for alcoholism at a detoxification center in

Red Bank, New Jersey. Doctors considered him a “maintenance drinker,” meaning that

he would experience serious withdrawal symptoms such as nausea and muscle spasms if

he did not consume a high volume of alcohol on a daily basis. On July 15, 1991, Reardon

quit his treatment program and stole a pair of surgical gloves from the center. He also

stole a bottle of vodka and a roll of duct tape from local merchants.

       In the parking lot of the Foodtown grocery market in Red Bank, Reardon followed

79-year-old Kathleen Dalton to her car, a green 1978 Oldsmobile. Wearing the surgical

gloves to hide his fingerprints, he pushed Dalton into the passenger seat, ordered her to

duck from view, and drove the car away. To quiet his victim, Reardon placed duct tape

over Dalton’s mouth and nose, and she died from asphyxiation. He disposed of her body

in a remote location, stealing her wallet, wristwatch, and diamond ring, partially severing

her ring finger in the process.

       Reardon pawned Dalton’s ring for $375 at an antique shop in Shrewsbury, New



                                            -2-
Jersey, and the store’s owner, James Heayn, recorded Reardon’s driver’s license. The

next day, Reardon drove Dalton’s car to New York, where he obtained a false

identification card bearing the name John Dalton, purchased more liquor, and attempted

unsuccessfully to use Dalton’s credit card to obtain money from a check-cashing outlet.

Parking authorities ticketed Dalton’s car outside the store. Reardon then attempted to

purchase a gold chain from a jewelry shop with Dalton’s credit card, but the sales clerk

noticed her name on the card and was instructed by the credit-card issuer to cut it up.

Reardon returned to New Jersey. Police located Dalton’s car outside Captain Kern’s Bar

in Belmar on July 19.

       When Reardon left the bar and began to drive the car away, police stopped him

and arrested him. Detective Michael Cerame read Reardon his Miranda rights, and

Reardon agreed to make a statement. In the version of events in this first confession,

Reardon admitted stealing Dalton’s car but denied having any knowledge about her

disappearance. He claimed that the car was empty when he found it with the keys in the

ignition and Dalton’s pocketbook on the front seat. The police were not satisfied with

Reardon’s account and attempted further interrogation. When Detective Michael

Dowling confronted Reardon with the reasons for their suspicion, Reardon asked: “If I

tell you the truth, can I have a drink?” Dowling agreed. When Reardon asked how he

could be sure that Dowling was telling the truth, Reardon displayed a bottle of gin.

Dowling then related the complete circumstances of the crime and Dalton’s death. The



                                            -3-
police asked numerous followup questions, and Reardon answered them. Later, Reardon

led the police to Dalton’s body.

       Reardon was indicted, and he moved to suppress his confession. After conducting

a four-day hearing, the Superior Court denied the motion and found that the state had

proven beyond a reasonable doubt that the confession had been voluntary. The Court

found that Reardon had been given and had waived his Miranda rights six times. The

Court also noted the testimony that, during the time in question, Reardon had been “calm,

very cooperative, and not nervous or tense” and that he had not exhibited signs that he

was “not able to function without alcohol.” The Court observed that “[t]he details, the

language that was used, the preciseness with which the . . . statement was given” showed

that Reardon knew what he was saying. The Court concluded:

              [T]his Court is satisfied that there is no reasonable doubt
              about the voluntariness of [the] confession. I am satisfied that
              Mr. Reardon confessed to Marjorie Dalton’s murder out of an
              overwhelming sense of guilt and a realization that at that time
              it was inevitable, that he was going to be discovered as a
              culprit.

       Reardon was convicted of aggravated manslaughter and other offenses and was

sentenced to 50 years’ imprisonment. The Appellate Division affirmed, and the Supreme

Court of New Jersey denied certification. See State v. Reardon, 704 A.2d 19 (N.J. 1997).

Without condoning the conduct of the interrogators in offering to accede to Reardon’s

request for alcohol, the Appellate Division stated:

              [W]hen we review all of the circumstances, we conclude that

                                            -4-
              there is no objective evidence that defendant’s will was
              overborne. Rather, he gave a coherent, well-organized and
              sequential statement of his actions. To be sure, the record
              reveals that defendant’s hands were trembling. However, the
              interrogators and both experts acknowledged that many
              persons in defendant’s situation exhibit far greater signs of
              anxiety than demonstrated by defendant before and during his
              second statement. His tears are also consistent with the
              remorse he experienced when he realized that he had killed
              Dalton. In short, defendant’s conduct does not support his
              contention that his anxiety of imminent alcohol withdrawal
              dominated his thoughts and reasoning.

       Reardon then filed a petition for a writ of habeas corpus in District Court, arguing,

inter alia, that his second confession was involuntary and should have been excluded.

The District Court denied the writ but ordered the issuance of a certificate of appealability

on that issue. See Reardon v. Hendricks, No. 98-4711 (D. N.J. July 31, 2002). Relying

primarily on Stein v. New York, 346 U.S. 156 (1953), a case in which the Supreme Court

found a conviction to be voluntary even though police had obtained it by promising to

release the suspect’s father from jail and not to prosecute his brother, the District Court

held that Reardon “understood what he was doing when he gave the statement and further

understood that he was not obligated to do so.” Reardon, No. 98-4711, slip op. at 18.

                                              II.

       The Antiterrorism and Effective Death Penalty Act (AEDPA) provides that a writ

of habeas corpus shall not issue to a state prisoner unless the state court’s adjudication of

the relevant claim “resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

                                             -5-
Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). A decision is “contrary

to” a Supreme Court holding if the state court “contradicts the governing law set forth in

[the Supreme Court’s] cases” or if it “confronts a set of facts that are materially

indistinguishable from a decision of th[e Supreme] Court and nevertheless arrives at a

[different] result.” Williams v. Taylor, 529 U.S. 362, 405–06 (2000). A decision

“involve[s] an unreasonable application” of clearly established federal law if the state

court “identifies the correct governing legal rule from th[e Supreme] Court’s cases but

unreasonably applies it to the facts of the particular . . . case” or if it “unreasonably

extends a legal principle from [Supreme Court] precedent to a new context where it

should not apply or unreasonably refuses to extend that principle to a new context where

it should apply.” Id. at 407.

                                              III.

       Reardon argues that his second confession was coerced and involuntary and was

thus obtained in violation of his Fifth Amendment rights. “The constitutional test for

voluntariness involves a determination, on the totality of the circumstances, whether the

confession was . . . the product of interrogation which resulted in the overbearing of the

defendant’s will.” Miller v. Fenton, 741 F.2d 1456, 1465–66 (3d Cir. 1984). A court

must take into account “both the characteristics of the accused and the details of the

interrogation,” Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1991). In determining the

voluntariness of confessions,



                                               -6-
        [s]ome of the factors taken into account have included the youth of the
        accused . . . ; his lack of education . . . or his low intelligence . . . ; the lack
        of any advice to the accused of his constitutional rights . . . ; the length of
        detention . . . ; the repeated and prolonged nature of the questioning . . . ;
        and the use of physical punishment such as the deprivation of food or sleep.
        ...
Id. (internal citations omitted).

       In the present case, it is clear that the state courts applied this standard. Moreover,

Reardon has not cited, and our research has not disclosed, any Supreme Court decision

holding on materially indistinguishable facts that a confession was involuntary.

Accordingly, the adjudication of Reardon’s claim in the state courts is not “contrary to”

Supreme Court precedent.

       The state courts’ application of the voluntariness standard to the facts of this

particular case was also reasonable. The state courts’ analysis was thorough and attentive

to the relevant evidence and the factors bearing on voluntariness.

       Reardon stresses the effect of his alcohol dependency. But although chemical

dependency can obviously serve as a powerful inducement and is an important factor to

be considered in determining whether a confession was voluntary, clearly established law

forecloses us from assigning controlling weight to Reardon’s alcoholism. “The

significant fact about all of [the cases applying the ‘totality of the circumstances’ test] is

that none of them turned on the presence or absence of a single controlling criterion.”

Schneckloth, 412 U.S. at 226.




                                                -7-
       We have considered all of Reardon’s arguments but find no basis for reversal.

                                            IV.

       For the reasons explained above, the order of the District Court denying the

application for a writ of habeas corpus is affirmed.




                                            -8-
TO THE CLERK OF THE COURT:

    Kindly file the foregoing Not Precedential Opinion.




                                             /s/ Samuel A. Alito, Jr.
                                             Circuit Judge